DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority 
	The instant application claims priority as a Divisional to parent application 15/210,084, which claims priority to provisional application 61/704,076 filed July 31, 2015.

Examiner Comment: Status as a Divisional
	The Examiner hereby acknowledges the instant application’s status as a "Divisional" of application 15/210,084; however, the Examiner notes the following: 
	A divisional application is a later application for an independent or distinct invention, carved out of a pending application and disclosing and claiming only subject matter disclosed in the earlier or parent application. A divisional application is often filed as a result of a restriction requirement made by the examiner. (see MPEP 201.06). 
	The Examiner hereby asserts that the instant application does not file for an independent or distinct invention carved out from the parent application. Instead, claims 1-11 as presented were not claims originally presented and restricted from the claims of parent. Moreover, as presented, the 
As such, the prohibition of a non-statutory double patenting rejection under 35 USC 121 does not apply because the claims of the instant application are not consonant with the restriction requirement made by the examiner since the claims in each application have been changed in material respects from the claims at the time the requirement was made such that the claims of the instant application are not considered to be drawn to a patentably distinct invention. (see also: MPEP 804.01(B)). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10339473 in view of Thomson (US 20030158782). 

Regarding claim 1, US 10339473 (herein ‘473) discloses a method of handling an on-line purchase comprising:
receiving, with a ticket server, a purchase request for an on-line purchase of an item, wherein the purchase request is received from a customer (see claim 1: col. 8 lines 45-48, claim 8-9); 
issuing, by the ticket server, a purchase ticket to the customer for redemption on-line after the redemption time, wherein the purchase ticket is for the on-line purchase of the item (see: claim 1: col. 8 lines 45-48); 
issuing, by a doorman server in network communication with the ticket server, a purchase approval indicator in response to both of: a) the purchase ticket being presented to the doorman server after the predetermined redemption time, and b) the doorman server receiving a ticket validation indicator from the ticket server, wherein the ticket server sends the ticket validation indicator to the doorman server in response to the ticket server receiving a ticket validation request from the doorman server, and the ticket server determining that the purchase ticket is valid (see: claim 1: col. 8 lines 49-60); and 
executing, by a checkout server in network communication with the doorman server, the online purchase of the item in response to the checkout server receiving the purchase approval indicator from the doorman server (see: claim 1: col. 8 lines 61-65).
The ‘437 patent does not disclose determining, with the ticket server, a redemption time after which a checkout server is available to process the purchase of the item. That is, ‘437 discloses a checkout server available to process purchase of the item, but does not disclose a step of determining… a redemption time after which the product can be purchased. 

For example, Thomson discloses a system for redeeming vouchers at a retailer for goods (see: 0030) and includes issuing voucher with a predetermined redemption time such that the voucher must be presented on or after a determined redemption time (see: 0049 (start date from which the voucher can be redeemed, duration of the voucher), 0103 (voucher not in date)). Further, Thomson discloses redemption at a POS (checkout server) (see: Fig. 6, 0103), as well as a “redemption via internet” scenario which represents performing a purchase transaction on-line (see: 0030 (customers ordering from a distance), Fig. 7, 0104 – see also counterpart description of redemption process in 0102-0103). Thus, Thomson discloses the known technique of determining a redemption time after which a checkout server is available to process redemption of a voucher. 
One of ordinary skill in the art would have recognized that the known technique of Thomson would have been applicable to the invention of ‘437 as both share common functionality and purpose - namely, to facilitate voucher redemption.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of ‘437 in view of the teachings of Thomson because such a combination would have improved the system of ‘437 by enabling a customer at distance to perform the purchase and redemption of a voucher over the Internet without the need for supplying credit/debit card details at the time of purchase (see: Thomson: 0030, 0140). Moreover, one of ordinary skill would have understood such a combination to have provided added convenience and security. 




Regarding claims 2-5, dependent claims 2-5 are further rendered obvious over the combination of ‘437 and Thomson (see: ‘437: claims 6-9; Thomson: Fig. 3, Fig. 6-7). 


Claims 6-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10339473. 

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 6-11 of the instant application set forth a scope that is substantively similar to that of claims 1-8 of US Patent No. 10339473. The scope of the instant claims and represents an obvious variation covering the same patentable invention (note the citations above with respect to claims 1 and 6-9 of the ‘473 patent). 
	


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, claim 1 recites the term “the predetermined redemption time” in line 10; however, there is insufficient antecedent basis for this term in the claim. This is because the second limitation recites “determining…a redemption time”, but does not recite a “predetermined” redemption time. It is believed the limitation is intended to recite “the [[

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention. 
The most felicitous prior art of record includes Fostick, Thomson, and Walker as previously cited in the Non-Final Action mailed 12/12/2018 in parent application 15/210,084. 
Notably, in the second limitation of claim 1, the claims require that the approval indictor be responsive to both the ticket being presented to the doorman server and the doorman server receiving a ticket validation indicator from the ticket server, wherein the ticket server sends the ticket validation indicator to the doorman server in response to the ticket server receiving a ticket validation request from the doorman server and the ticket server  determining that the purchase ticket is valid. 
With respect to claim 6, claim 6 recites a method that actively performs steps paralleling the recited functionality of system claim 1. More specifically, claim 6 recites sending with the doorman server a ticket validation request to the ticket server, determining with the ticket server that the purchase ticket is valid, sending with the ticket server a ticket validation indicator to the doorman server, and ultimately sending a purchase approval indicator via network connection from the doorman server to a checkout server in network communication with the doorman server. That is, the ticket approval of claim 6 includes the reception of the ticket validation indicator from the ticket server subsequent to the doorman server sending a ticket validation request to the ticket server, the ticket server itself determining that the purchase ticket is valid. 
To summarize the above with respect to claims 1 and 6, the claims require a doorman server to be the issuer of a purchase approval indicator, but not the server which performs the validation or provides a ticket validation indicator (note: the purchase approval indicator is distinct from the validation indicator). To the contrary, the doorman server only issues the purchase approval indicator responsive to presentation of the ticket and upon receiving a ticket validation indicator from the ticket server. As claimed, the ticket server is configured to send the ticket validation indicator to the doorman server responsive to receiving a request from the doorman server for ticket validation and determining that the purchase ticket is valid. 
Turning to Fostick, Fostick discloses a doorman server (i.e. voucher server 16) (see: Fig. 1 #16, Fig. 2 #20) in network communication with the ticket server (messaging server 14) (see: Fig. 1 #14, Fig 2 #28). The doorman server issues a purchase approval indicator in response to the purchase ticket being presented to the doorman server (see: Fig. 2 #25 & 29, 0017 (VS server confirms validity, confirmation sent to POS), Fig. 3). Though disclosing such features, Fostick does not disclose or render obvious the combination of elements emphasized above. This is because the messaging server (interpreted as the claimed ticket server), takes no part in validating a purchase ticket. To the contrary, the messaging server is utilized for relaying the vouchers between the voucher server and the user handset, as well as confirmation messages between the voucher server and the POS (interpreted as the checkout server). Though the messaging server can be understood as issuing a voucher (purchase ticket) directly to the user, the voucher server (doorman server) performs the necessary validation. That is, the doorman server in Fostick cannot receive a ticket validation indicator from the ticket server, and the messaging cannot send the ticket validation indicator to the doorman server as the messaging server performs no such validation. In fact, all validation takes place on the voucher server (see: Fig. 3 #34-39). 
Further along these lines, only a single “indicator” is provided in Fostick, while the claims require both a purchase approval indicator and a ticket validation indicator. Only a single “indicator” is discussed in Fostick. Moreover, that indicator is provided by the voucher server (doorman server) - upon validation by the voucher server itself - to the POS (checkout server), rather than from the messaging server (ticket server) to the voucher server (doorman server) as would be commensurate with the claim. 
The Examiner also notes that the validation indicator is provided to the doorman server in response to the ticket server receiving a ticket validation request from the doorman server. This is not the scenario presented by Fostick, where the validation request is provided from the user/POS (checkout server) (e.g. Fig. 3 #34) to the voucher server (doorman server), rather than the voucher server (doorman server) issuing the request to the messaging server (ticket server). 
While Thomason renders certain deficiencies of Fostick (e.g. includes issuing voucher with a predetermined redemption time such that the voucher must be presented on or after the predetermined redemption time), Thomason does not disclose a similar arrangement of servers as that claimed, Thomson does not cure the deficiencies of Fostick as outlined above. That is, Thomason offers no disclosure of both a purchase approval indicator and ticket validation indicator, let alone the particular arrangement of severs configured to communicate as claimed. 
Lastly, Walker discloses an apparatus for executing on-line retail purchases including issuing purchase vouchers. The apparatus of Walker comprises a ticket server (see Fig. 1B #310), wherein the ticket server issues a purchase ticket to a customer (see: Fig. 22, Fig. 24 #2404, Fig. 25 #2504, col. 29 lines 51-55 & 60-65), wherein the purchase ticket comprises a predetermined redemption time (see: Fig. 22 #2240 (Expiration, 10% penalty if used after 12/1/99), and wherein the purchase ticket is associated with a purchase item (see: Fig. 22 #2220, col. 28 lines 24-26, Fig. 24 #2402, col. 29 lines 46-48). Walker 
For example, purchasing system 310 of Walker operates as both the ticket server and the doorman server. Thus, Walker fails to disclose the individual servers that are distinctly claimed. Notably, Walker also discloses where the purchase system (which operates both as a ticket server and a doorman server) may be comprised on multiple servers (see: col. Fig. 1B #310, col. 10 lines 40-44 (one or more computers). Even assuming one of ordinary skill would understand this teaching as disclosing both the ticket server and the doorman server, Walker provide no specificity with respect to the arrangement of functions amongst the distinct severs. Most notably, although Walker discloses issuing a purchase approval indicator, like Fostick Walker fails to disclose the distinct ticket validation indicator being provided from the ticket server to the doorman server responsive to a request from the doorman server for ticket validation and responsive to the ticket server determining that the ticket is valid. As such, Walker also fails to remedy the deficiencies of Fostick. 
The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed above. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
	In addition to the above, the Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
 	It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.


Examiner Comment: Claim Eligibility
The claims of the instant application set forth an ordered combination of elements parallel to those in allowed parent application 15/210,084. The Examiner emphasizes the ordered combination of elements within independent claims 1 and 6   and the particular arrangement claimed therein – namely, three distinct servers (ticket server, doorman server, and checkout server) arranged in communication with one another, each configured to perform respective functionality and communicate in a particular manner with the other servers. This arrangement is significant and meaningful (see also: Specification: 0003-0004). Most notably, the arrangement claimed addresses issues of server processing power in handling concurrent users and avoiding server overload, therein leading to customers being dropped (see again: 0003; see also: 0010-0011). This arrangement is also novel/non-obvious, as discussed above. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443.  The examiner can normally be reached on Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619